Citation Nr: 0842627	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for right knee 
disorder.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The veteran had active service from October 1969 to October 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) sitting at the St. Paul, Minnesota RO in 
February 2005.  A transcript of the hearing is associated 
with the claims file and has been reviewed.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
veteran has right ear hearing loss that is related to the 
veteran's active duty service.

2.  The competent evidence fails to demonstrate that the 
veteran has a right knee disorder that is related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active duty service.  38  U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  A right knee disorder was not incurred in or aggravated 
by active duty service.  38  U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in November 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, this letter advised 
the veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the November 2003 letter was sent to 
the veteran prior to the April 2004 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
the November 2003 letter complied with the requirements of 38 
U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b) (2008).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
veteran, the Board has concluded that the preponderance of 
the evidence is against the veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment and VA treatment records are 
associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a compensation 
and pension (C&P) audiological examination in February 2004 
and a C&P examination for his joints in January 2004.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.



I.  Right Ear Hearing Loss

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

The veteran contends that he suffered acoustic trauma during 
his military service that has caused his right ear hearing 
loss.  He specifically contends that he was exposed to engine 
noise as a helicopter repairman, as well as artillery fire 
while serving in combat in Vietnam.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The medical evidence of record reveals that there is not a 
current diagnosis of a hearing disability.  According to the 
February 2004 VA audiological examination, the veteran has 
normal hearing, by VA standards, for his right ear.  The 
auditory threshold is not greater than 40 decibels in any of 
the required frequencies or 26 decibels or greater in at 
least 3 frequencies, nor is the speech recognition score less 
than 94 percent.  Thus the Board concludes that the veteran 
does not have a current disability according to the 
definition of impaired hearing under 38 C.F.R. § 3.385 
(2008).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Therefore, with no current diagnosis of hearing loss 
in the right ear, the Board finds that the veteran's claim 
for service connection for right ear hearing loss must be 
denied.

In addition, hearing loss is not shown within one year of 
service discharge.  Therefore, presumptive service connection 
in not warranted.

Finally, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his hearing loss is related 
to service.

Therefore, without a current diagnosis the Board finds that 
the evidence is against the veteran's claim of service 
connection for right ear hearing loss.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Right Knee Disorder

The veteran contends that he injured his right knee during an 
escape and evasion training course in 1970 while on active 
duty.  

The Board notes that service treatment records indicate that 
in April 1970 the veteran presented with a swollen medial 
patellar, right knee.  However, an x-ray of the right knee 
was taken at the time and the noted impression was no 
pathological diagnosis.  The Board notes that there is no 
diagnosis of a right knee disorder in service.  

The veteran was afforded a C&P examination in January 2004 
with regard to his claim for right knee disorder.  In the 
medical history provided by the veteran he recounts his 
injury in service and reports that he has had periodic 
occurrences of pain ever since.  The veteran also stated that 
his right knee is aggravated by weather, long periods of 
standing and climbing stairs.  The veteran also reports that 
he had surgery on the right knee in 1980 which provided some 
improvement.  Records indicate that the veteran injured his 
knee while in high school and re-injured it in a fall in May 
1986.  During the physical examination in January 2004 the 
veteran presented with normal flexion; negative for 
Lachmann's, McMurray's, and Babinski tests; no effusion; no 
laxity; and no obvious deformity.  The x-ray of the right 
knee was negative.  The examination was negative for a 
diagnosis of a right knee disorder.  Thus, the Board finds 
that the veteran does not have a current diagnosis of a right 
knee disorder.

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Therefore, with no 
current diagnosis of a right knee disorder, the Board finds 
that the veteran's claim for service connection for a right 
knee disorder must be denied.

Additionally, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  The Board, however, 
notes that there is no diagnosis of arthritis in the right 
knee.

Therefore, even with an in-service injury to the right knee, 
without a current diagnosis the Board finds that the evidence 
is against the veteran's claim of service connection for a 
right knee disorder.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for a right knee disorder 
is denied.


REMAND

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2008); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  

A February 2006 private psychological evaluation report was 
associated with the claims file after certification of the 
veteran's appeal to the Board.  This report indicates that 
the veteran meets the criteria for PTSD; as such, it is 
pertinent to his claim of entitlement to service connection 
for PTSD.  The Board notes that a waiver of initial RO 
consideration from the veteran was included with the February 
2006 private psychological evaluation.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations.  
The Board notes that there are conflicting medical opinions 
regarding the diagnosis of PTSD.  In October 2003, the 
veteran was given a VA mental status examination wherein he 
was diagnosed, on Axis I, with major depressive disorder, 
recurrent; PTSD; and alcohol abuse, continuous, without 
dependence.  Subsequently, at a November 2003 VAMC 
examination, the veteran was, however, diagnosed, on Axis I, 
with alcohol dependence, adjustment disorder with depressed 
mood, negative for PTSD.  The veteran was also afforded a 
February 2004 C&P examination for PTSD in accordance with his 
claim for service connection.  Upon evaluation, the veteran 
once again received a negative diagnosis for PTSD.  The 
examiner diagnosed the veteran, on Axis I, with alcoholic 
dependence with physiological dependence, bereavement, 
negative for anxiety disorder and psychotic disorder.  As 
noted above the veteran also had a private psychological 
evaluation wherein he was diagnosed, on Axis I, with PTSD, 
chronic and alcohol dependence, in remission.  The RO denied 
the veteran's claim for service connection because there was 
no current diagnosis, and as a result, therefore, no 
development was done with regard to the veteran's claimed 
stressors.  However, with conflicting opinions as to the 
diagnosis, the Board finds that the claim for PTSD should be 
remanded to determine the validity of the claimed stressors.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  If the veteran's claimed stressors can 
be confirmed, the Board finds that a VA psychological 
evaluation, to include a nexus opinion, should be provided.  

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection for 
PTSD.  Dingess held that VA must provide notice of all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice 
regarding the type of evidence necessary to establish a 
disability rating or effective date.  As these questions are 
involved in the present appeal, such notice should be 
provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 
(2006).

2.	Review the expanded record, to include 
the February 2006 private psychological 
evaluation.  Request that the veteran 
provide more specific details regarding 
the claimed stressors, to include the 
incidents on the tank farm at Cam Rahn 
Bay, the incident on the fire base, and 
the attack on the convoy.  All efforts 
to obtain any relevant information 
should be documented in the claims 
folder.

3.	Send a letter to the JSRRC asking them 
to provide any available information 
which might corroborate the veteran's 
asserted in-service stressor.  Please 
provide JSRRC with the following:  a 
summary of the details of each of the 
veteran's claimed stressors; copies of 
the veteran's DD-214; and any service 
personnel records obtained showing 
service dates, duties, and units of 
assignment.

4.	If, and only if, the AOJ is able to 
verify the veteran's claimed stressors, 
schedule the veteran for a VA 
psychiatric examination to determine 
the existence and etiology of any 
currently manifested PTSD.  All 
indicated studies, tests, and 
evaluations deemed necessary should be 
performed.  In determining whether the 
veteran has PTSD due to an in-service 
stressor, the examiner is hereby 
notified that only the verified history 
detailed in the records by the JSRRC or 
the AOJ may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, the examiner 
must specifically identify which 
stressor detailed in the report of 
JSRRC serves as the basis for that 
conclusion, or whether the currently 
manifested PTSD is related to other 
nonservice or non-verified events 
specified in the examination report.  
The claims file must be made available 
to the examiner for review and the 
examination report should reflect that 
such review is accomplished.  A 
complete rationale for all opinions 
offered should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


